DETAILED ACTION
Claims 1-18 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected to because of the following informalities:  
The terms "a respective output product", “the output products”, and “a plurality of output products” are ambiguous as to the metes and bounds of the limitations.  In particular, are the output products the same, singular, plural, or have some other relationship?  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., a respective output product of a plurality of output products, the plurality of output products, the plurality of output products).  Appropriate correction is required.
The term “as much as possible” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 3 is rejected to because of the following informalities:
The terms "pluralities of the output products" and “each plurality of the output products” are ambiguous as to the metes and bounds of the limitations.  In particular, are the pluralities and each plurality related or separate?  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., each plurality of the pluralities of the output products).  Appropriate correction is required.
The terms "multiple groups" and “each group” are ambiguous as to the metes and bounds of the limitations.  In particular, are the multiple groups and each group related or separate?  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., each group of the groups).  Appropriate correction is required.

Claim 4 is rejected to because of the following informalities:
The term “each group” is ambiguous as to the metes and bounds of the limitations.  In particular, are the multiple groups of claim 3 and each group related or separate?  Applicant is advised that the terminology should be clarified to remove the ambiguity (e.g., each group of the groups).  Appropriate correction is required.

Claim 6 is rejected to because of the following informalities:
The terms “its” and “its” are ambiguous as to the metes and bounds of the limitations.  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.

Claim 7 is rejected to because of the following informalities:
The term “its” is ambiguous as to the metes and bounds of the limitations.  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.

Claim 8 is rejected to because of the following informalities:
There is insufficient antecedent basis for the terms “the radius” and “the diameter” in the claim.

Claim 11 is rejected to because of the following informalities:  

The terms "the actual modes" and “the respective actual mode” are ambiguous as to the metes and bounds of the limitations.  In particular, are the modes the same, different, or have some other relationship?  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.
There is insufficient antecedent basis for the term “the actual modes” in the claim.

Claim 12 is rejected to because of the following informalities:  
The term “a plurality of output products” is ambiguous as to the metes and bounds of the limitation.  In particular, is a plurality of output products in claim 12 the same or different from the plurality of output products in claim 11?  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.
The term “actual variables” is ambiguous as to the metes and bounds of the limitation.  In particular, is actual variables in claim 12 the same or different from the actual variables in claim 11?  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.
The term “expected variables” is ambiguous as to the metes and bounds of the limitation.  In particular, is expected variables in claim 12 the same or different from the expected variables 
The term “as much as possible” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 13 is rejected to because of the following informalities:  
The terms "at least one input product", “the associated input products”, and “the input products” are ambiguous as to the metes and bounds of the limitations.  In particular, are the input products the same, singular, plural, or have some other relationship?  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.

Claim 14 is rejected to because of the following informalities:
The terms "pluralities of the output products" is ambiguous as to the metes and bounds of the limitations.  In particular, are the pluralities and a plurality of output products of claim 13 related or separate?  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.
The terms "multiple groups" and “each” are ambiguous as to the metes and bounds of the limitations.  In particular, are the multiple groups and each related or separate?  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.

Claim 15 is rejected to because of the following informalities:  
The terms "a respective output product" and “the output products” are ambiguous as to the metes and bounds of the limitations.  In particular, are the output products the same, singular, plural, or have some other relationship?  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.
The term “as much as possible” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 18 is rejected to because of the following informalities:  
The terms "a respective output product" and “the output products” are ambiguous as to the metes and bounds of the limitations.  In particular, are the output products the same, singular, plural, or have some other relationship?  Applicant is advised that the terminology should be clarified to remove the ambiguity.  Appropriate correction is required.
The term “as much as possible” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 2, 5, 9-10, and 16-17 depend, directly or indirectly, from claims 1 and 15, respectively, and are rejected based on their dependency to the same.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2011/0106512 (Hainke) describes establishing a rolling model for a rolling mill train using output conditions determined from a basic model.  However, Hainke does not teach or suggest ascertaining a target mode based on the re-parameterized model.
U.S. Patent No. 9,547,290 (Dagner) describes re-parameterizing a model based on a measured value, an expected value, and a functional dependence of the expected value.  However, Dagner does not teach or suggest ascertaining a target mode based on the re-parameterized model.
U.S. Patent Application Publication No. 2009/0248175 (Eguchi) updating a model input and calculating a model output.  However, Eguchi does not teach or suggest ascertaining a target mode based on the re-parameterized model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116